Case 2:18-cv-00047-LGW-BWC Document 48 Filed 08/25/20 Page 1 of 3


                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By MGarcia at 9:09 am, Aug 25, 2020
Case 2:18-cv-00047-LGW-BWC Document 48 Filed 08/25/20 Page 2 of 3
Case 2:18-cv-00047-LGW-BWC Document 48 Filed 08/25/20 Page 3 of 3
